


110 HRES 470 EH: Supporting efforts to increase childhood

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 470
		In the House of Representatives, U.
		  S.,
		
			September 25, 2007
		
		RESOLUTION
		Supporting efforts to increase childhood
		  cancer awareness, treatment, and research.
	
	
		Whereas an estimated 12,400 children are diagnosed with
			 cancer annually;
		Whereas cancer is the leading cause of death by disease in
			 children under age 15;
		Whereas an estimated 2,300 children die from cancer each
			 year;
		Whereas the incidence of cancer among children in the
			 United States is rising by about one percent each year;
		Whereas 1 in every 330 Americans develops cancer before
			 age 20;
		Whereas approximately 8 percent of deaths of those between
			 1 and 19 years old are caused by cancer;
		Whereas while some progress has been made, a number of
			 opportunities for childhood cancer research still remain unfunded or
			 underfunded;
		Whereas limited resources for childhood cancer research
			 can hinder the recruitment of investigators and physicians to pediatric
			 oncology;
		Whereas peer-reviewed clinical trials are the standard of
			 care for pediatrics and have improved cancer survival rates among
			 children;
		Whereas the number of survivors of childhood cancers
			 continues to grow, with about 1 in 640 adults between ages 20 to 39 who have a
			 history of cancer;
		Whereas up to two-thirds of childhood cancer survivors are
			 likely to experience at least one late effect from treatment, many of which may
			 be life-threatening;
		Whereas some late effects of cancer treatment are
			 identified early in follow-up and are easily resolved, while others may become
			 chronic problems in adulthood and may have serious consequences; and
		Whereas 89 percent of children with cancer experience
			 substantial suffering in the last month of life: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Congress should support—
			(1)public and private
			 sector efforts to promote awareness about the incidence of cancer among
			 children, the signs and symptoms of cancer in children, treatment options, and
			 long-term follow-up;
			(2)increased public
			 and private investment in childhood cancer research to improve prevention,
			 diagnosis, treatment, rehabilitation, post-treatment monitoring, and long-term
			 survival;
			(3)policies that
			 provide incentives to encourage medical trainees and investigators to enter the
			 field of pediatric oncology;
			(4)policies that
			 provide incentives to encourage the development of drugs and biologics designed
			 to treat pediatric cancers;
			(5)policies that
			 encourage participation in clinical trials;
			(6)medical education
			 curricula designed to improve pain management for cancer patients; and
			(7)policies that enhance education, services,
			 and other resources related to late effects from treatment.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
